953 So. 2d 658 (2007)
Rickey Lamar LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-6136.
District Court of Appeal of Florida, First District.
March 30, 2007.
Ricky Lamar Lewis, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
*659 PER CURIAM.
Having considered the appellant's response to this Court's order of January 22, 2007, this appeal is hereby dismissed as untimely. This dismissal is without prejudice to appellant filing with this Court a petition for belated appeal. See Fla. R.App. P. 9.141(c); Adams v. State, 734 So. 2d 1086 (Fla. 1st DCA 1999).
In light of this dismissal, all pending motions for extension of time, to supplement the record, and for appointment of counsel are hereby denied.
BROWNNG, C.J., KAHN, and LEWIS, JJ., concur.